                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GWENDOLYN G. DUNIGAN                                                                 PLAINTIFF

V.                              NO. 1:18CV00092 BRW/PSH

ANDREW SAUL,
Commissioner of Social Security Administration                                    DEFENDANT

                                            ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Patricia S. Harris. No objections have been filed. After careful consideration, I approve

and adopt the Recommended Disposition in its entirety .

       Accordingly, this case is immediately REMANDED pursuant to sentence four of 42

U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 11th day of December, 2019.



                                             Billy Roy Wilson ________________
                                             UNITED STATES DISTRICT JUDGE
